 
EXHIBIT 10.2

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE MAY BE SOLD,
TRANSFERRED,  OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND SUCH STATE SECURITIES LAWS.
 
 
 
Note Issue Date ("Issuance Date")……………….……………………….
 
April 16, 2012
 
Maturity Date…………..……………………………..
 
December 31, 2014
 
Name of Note Holder…………………………………..
 
 Nicholas Lobaccaro
 
Principal Balance………………………………….
 
$175,000
 
Interest Rate………………………………….
 
0.25% Per Annum



For value received, ChatChing, Inc., a Florida corporation (the "Maker"), hereby
promises to pay to the order of the "Holder" identified above, (together with
his successors, representatives, and permitted assigns, the "Holder"), in
accordance with the terms hereinafter provided, the principal amount set forth
above, together with interest that has accrued thereon, as set forth in this
Note.
 
All payments under or pursuant to this Note shall be made in United States
Dollars by wire transfer of immediately available funds to an account designated
in writing by the Holder or by such other manner as the Holder may designate
from time to time in writing to the Maker.  The outstanding principal balance of
this Note shall be due and payable on the "Maturity Date" set forth above or at
such earlier time as provided herein, unless prepaid prior to the Maturity Date,
as described in Section 1.3 below.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Section 1.1 Investment Letter.  This Note has been executed and delivered
pursuant to an Investment Letter dated as of April 16, 2012.
 
Section 1.2 ­Interest.  Simple interest shall begin to accrue on the date of
this Note and shall continue to accrue on the outstanding principal under this
Note (the "Principal Balance") at the Applicable Rate (as defined below) until
the Principal Balance plus all then accrued but unpaid interest and all other
amounts then accrued but unpaid under this Note (the "Balance") is paid and
shall be computed based on the actual number of days elapsed on a year of 365
days (including the date this Note is issued and the date it is repaid).  For
purposes hereof, "Applicable Rate" means one quarter percent (.25%) per annum,
the applicable federal rate for transactions of this type as of the date hereof.
 
Section 1.3 Payment of Principal; Prepayment.  The Balance under this Note is
due and payable on the Maturity Date.  The Principal Balance may be prepaid at
any time and from time to time by the Maker without premium or penalty provided
such prepayment is accompanied by the payment of all accrued but unpaid interest
on the Principal Balance so prepaid.
 
ARTICLE II
 
EVENTS OF DEFAULT;  REMEDIES
 
Section 2.1 ­Events of Default.  The occurrence of any of the following events
shall be an "Event of Default" under this Note:
 
(a) the Maker shall fail to pay in full the Balance on the Maturity Date;
 
(b) the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(c) a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets in connection with the liquidation or dissolution of the Maker or (iii)
similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or (iii)
shall continue undismissed, or unstayed and in effect, for a period of thirty
(30) days or any order for relief shall be entered in an involuntary case under
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days.
 
 
2

--------------------------------------------------------------------------------

 
 
­Section 2.2  Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note, in addition to
all of the rights, powers and remedies available at law or in equity for the
enforcement of the Holder's rights under this Note, may at any time declare the
entire unpaid Balance of this Note immediately due and payable.
 
ARTICLE III
 
­MISCELLANEOUS
 
Section 3.1 ­Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective upon hand delivery, e-mail, telecopy or facsimile at the
address or number provided the other party.
 
Section 3.2 Governing Law.  This Note shall be governed by and construed under
the internal laws of the State of New York without reference to principles of
conflict of laws or choice of laws that would result in application of laws of
any other jurisdiction.  The Maker hereby submits to the jurisdiction of the
state and federal courts in New York County, New York for the purposes of any
suit, action or other proceeding arising out of this Note or any transaction
contemplated hereby.
 
Section 3.3 ­Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 3.4 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Maker (or the
performance thereof).  The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.5 ­Enforcement Expenses.  The Maker agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees, expenses and court costs.
 
Section 3.6 ­Binding Effect.   The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 3.7 ­Amendments.  This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.
 
Section 3.8 Usury Savings Clause. Any provision herein or in any other agreement
or commitment between the Maker and the Holder, whether written or oral,
expressed or implied, to the contrary notwithstanding, the Holder shall never be
entitled to charge, receive, or collect, nor shall amounts received hereunder be
credited as interest so that the Holder shall be paid, a sum greater than
interest at the maximum nonusurious interest rate, if any, that at any time may
be contracted for, charged, received, or collected on the indebtedness evidenced
by this Note under applicable law (the "Maximum Rate"). It is the intention of
the parties that this Note, and all other instruments executed or delivered in
connection herewith, shall comply with applicable law. If the Holder ever
contracts for, charges, receives, or collects, anything of value which is deemed
to be interest under applicable law, and if the occurrence of any circumstance
or contingency, whether acceleration of maturity of this Note, delay in
advancing proceeds of this Note; or other event, should cause such interest to
exceed interest at the Maximum Rate, any such excess amount shall be applied to
the reduction of the unpaid principal balance of this Note or any other
indebtedness owed to the Holder by the Maker, and if this Note and such other
indebtedness is paid in full, any remaining excess shall be paid to the Maker.
In determining whether or not the interest hereon exceeds interest at the
Maximum Rate, the total amount of interest shall be spread throughout the entire
term of this Note until its payment in full in a manner which will cause the
interest rate on this Note not to exceed the Maximum Rate.


EXECUTED on the day and year first written above.


Borrower: ChatChing, Inc.




___________________________
Steven L. Pfirman, President
 
 
 4

--------------------------------------------------------------------------------